Order entered October 13, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-01117-CV

             DWIGHT BELL, DEBORAH BELL, AND BOB BELL, Appellants

                                                  V.

                               KAREN LYNN HARRIS, Appellees

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-00107-2014

                                              ORDER
       Appellant, Dwight Bell, has filed a motion for review of the trial court’s order sustaining

the contest to his affidavit of indigence. Accordingly, pursuant to Texas Rule of Appellate

Procedure 20.1(j)(3), we ORDER Janet L. Dugger, Official Court Reporter of the 296th Judicial

District Court, to file a reporter’s record of the hearing on the contest. See TEX. R. APP. P.

20.1(j)(3). We further ORDER Collin County District Clerk Andrea Stroh Thompson to file a

clerk’s record containing the affidavit of indigency, all contests, any other documents filed in

support of or opposition to the affidavit, the trial court’s order sustaining the contest, and the trial

court’s order extending the time to conduct the hearing on the contest. See id. If no record of the

hearing exists or any of the documents requested cannot be located, Ms. Dugger and Ms.

Thompson shall notify the Court in writing. The requested reporter’s and supplemental clerk’s
records, or written verifications, shall be filed no later than 5:00 p.m. on Thursday, October

15, 2015 and without advance payment of costs. See id. 4.1, 20.1(j)(3). No extensions will be

granted. See id. 20.1(j)(4).

       We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to the Honorable John Roach, Jr., Presiding Judge, 296th Judicial District Court;

Ms. Dugger; Ms. Thompson; and all parties.




                                                   /s/    CRAIG STODDART
                                                          JUSTICE